Citation Nr: 9935300	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include chloracne, as due to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This appeal arises from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision also denied the veteran's 
request to reopen his claim for service connection for a 
bilateral foot disability.  A May 1996 Board decision also 
denied that claim.  Thus, that issue is not before the Board.

The issues on appeal were remanded by the Board, in the May 
1996 decision, to obtain the veteran's complete military 
personnel records, for a statement from the veteran 
concerning the specific events that he reexperiences through 
dreams or flashbacks, to obtain a report from the U. S. Army 
& Joint Services Environmental Support Group (ESG), now the 
U. S. Armed Service Center for Research of Unit Records 
(USASCRUR), to verify, if possible, the veteran's claimed 
stressors, for a VA psychiatric examination to determine the 
existence, nature and extent of any disorder found, and, if 
PTSD was diagnosed, to identify the specific stressors which 
supported the diagnosis, and to specify the evidence relied 
upon to determine the existence of each stressor.  The remand 
also directed the RO, in adjudicating the claim for a skin 
disorder, to consider Agent Orange regulations which became 
effective on June 4, 1994.  That development having been 
successfully completed, the case has been returned to the 
Board.



FINDINGS OF FACT

1.  During active duty service the veteran did not engage in 
combat with the enemy, and there is no credible supporting 
evidence that he experienced an in-service stressor upon 
which a diagnosis of PTSD has been made.

2.  The veteran has not submitted evidence to show a 
plausible claim for service connection for a skin disorder, 
to include chloracne, as due to exposure to herbicides (Agent 
Orange).


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include chloracne, secondary to 
exposure to herbicides (Agent Orange), is not well grounded.  
38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 1991 and Supp. 
1999); 38 C.F.R. §§3.303, 3.307(a)(6), 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for PTSD

The Board notes the May 1993 RO decision characterized the 
issue as whether new and material evidence had been submitted 
to reopen a claim for service connection for PTSD, and denied 
that claim.  The veteran appealed that decision, and the RO 
recharacterized the issue, as stated in this Board decision.  
38 U.S.C.A. § 7104(b) (West 1991) does not preclude de novo 
adjudication of a claim, on essentially the same facts as a 
previously denied claim, where an intervening and substantive 
change in law or regulation created a new basis for 
entitlement to a benefit.  When a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  The applicant's latter claim, asserting 
rights which did not exist at the time of the prior claim, is 
necessarily a different claim.  See, e.g., Spencer v. Brown, 
17 F.3d 368, 372 (Fed. Cir. 1994); Sawyer v. Derwinski, 1 
Vet. App. 130, 133 (1991).  In this case, both Cohen v. 
Brown, 10 Vet. App. 128 (1997) and the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) liberalized the 
requirements for service connection for PTSD, and DSM-IV was 
then added to the Schedule For Rating Disabilities at 
38 C.F.R. § 4.130 (1999).  Thus, the Board finds that, under 
the new criteria, the veteran's request to reopen his 
formerly denied and final claim for service connection for 
PTSD is a new claim for service connection for that disorder.

Additionally, the Board finds the veteran's PTSD claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  He has satisfied his initial burden of submitting a 
well grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an inservice stressor, 
which in a PTSD case is the equivalent of inservice 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Gaines 
v. West, 11 Vet. App. 353, 357 (1999); Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Because the claim is 
well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.103(a) (1999); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that by regulatory amendment effective June 
18, 1999, substantive changes were made to the criteria for 
determining service connection for PTSD, as set forth in 
38 C.F.R. §§ 3.304(f).  See 64 Fed. Reg. 32808 (1999).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Accordingly, the Board will 
adjudicate the veteran's claim under both the former and 
revised criteria.

Under the former criteria, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that  the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1993).

Under the revised criteria, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  38 C.F.R. § 4.125(a) provides that, if 
the diagnosis of a mental disorder does not conform to DSM-IV 
or is not supported by the findings on the examination 
report, the  rating agency shall return the report to the 
examiner to substantiate the diagnosis.  See also generally 
Cohen, 10 Vet. App. at 128.

Accordingly, under either the former or revised criteria the 
diagnosis must conform to the criteria of DSM-IV, which, 
while replacing the former version, DSM-IIIR, in 1994, has 
been determined to be more favorable to the veteran than DSM-
IIIR.  Id.  As noted below, however, neither the criteria of 
the former nor the revised regulation has been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The veteran's DD 214 and DA 20 indicate he served in the 
Republic of Vietnam from December 1969 to December 1970, with 
a military occupation specialty of equipment maintenanceman, 
and specific duties in Vietnam as a heavy truck driver.  His 
awards include the Vietnam Service Medal, the Civil Action 
Honor Medal, 
1st Class (a Vietnamese medal), the Army Commendation Medal, 
the Vietnam Campaign Medal with 60 Device, two Overseas 
Service Bars, an M-14 Rifle Sharpshooter Badge, and an Expert 
Grenade Badge.  Those awards do not indicate the veteran 
engaged in combat with the enemy in Vietnam.

The veteran's statements and DA 20 indicate he was assigned 
to Company D, 46th Engineer Battalion, 159th Engineer Group, 
20th Engineer Brigade.  The mission of the 46th Engineer 
Battalion, as stated in a February 1970 Operational Report 
noted below, was to construct and rehabilitate roads, 
airfields, heliports, pipeline systems, structures and 
utilities for the Army and the Air Force in the 
communications zone and rear areas of the combat zone, and to 
assist in emergency recovery operations.  As such, the 
mission statement does not establish the veteran engaged in 
combat with the enemy.

The veteran has contended, during his December 1993 personal 
hearing and in various stressor statements, that he drove 
trucks in convoys, where there were many ambushes of small 
arms and mortar or rocket fire and mines that blew up 
vehicles and injured men.  During his hearing he testified he 
was hit in the head by a flying object when another truck hit 
a mine; that a South Vietnamese soldier pointed a gun at his 
head when he accidentally hit another South Vietnamese 
soldier with his truck; that a PFC or Spec. 4 named 
"Bailey" was killed when run over by an earthmover 
(although the veteran did not indicate he observed this); and 
that "one of our guys" named Shelby was injured by a booby 
trap and a grenade (again, the veteran did not indicate he 
observed this).

The RO determined the veteran did not engage in combat with 
the enemy and submitted his claimed stressors to the 
USASCRUR.  A November 1996 letter from that entity enclosed 
Operational Reports - Lessons Learned (OR-LL) from the 46th 
Eng. Batt. for the periods ending January 31 and October 31, 
1970.  The letter indicated the reports provided the unit's 
significant activities, to include the unit's locations and 
missions of combat operations the unit supported.  The report 
also indicated the U. S. Army Vietnam Station List documented 
Long Binh as the unit's base camp location, and that Xuan Loc 
and Phu Loi were locations occupied by the 46th Eng. Batt. 
during combat support operations.  Also enclosed were OR-LL's 
and a Daily Staff Journal report submitted by the Long Binh 
Post and other American forces at that Post, which documented 
combat activity in the Phu Loi, Long Binh, and Xuan Loc areas 
for the periods ending January 31, and July 31, 1970.  The 
report indicated the USASCRUR was unable to document the 
exact combat incidents described by the veteran.  The report 
indicated that the Army casualty data listed a PFC Curtis G. 
Bailey, assigned to the Engineer Command (EC), who was 
wounded in action on May 5, 1970, but that the EC did not 
report a "Bailey" who was killed in action during the 
veteran's tour of duty in Vietnam.  The report also indicated 
the casualty data list also contained the names of several 
"Shelby's," but none were assigned to the EC.  Finally, the 
report indicated that the veteran was not listed in the 
casualty lists.

Thus, the Board finds there are no service records, nor any 
other evidence, such as statements from comrades, which 
indicate the veteran engaged in combat with the enemy.  
Accordingly, the Board finds that the veteran did not engage 
in combat with the enemy, and that his claimed stressors 
would have to be verified in order to support a grant of 
service connection for PTSD.  See Moreau, supra; Dizoglio, 
supra; Doran, supra; Zarycki, supra.

As noted above, there are no service records or other 
evidence to support the veteran's contentions as to his 
claimed stressors.  Accordingly, his stressors have not been 
verified.  Thus, while a January 1997 VA psychiatric 
examination report diagnosed PTSD, and an October 1998 
addendum to that report related PTSD to the "stress of 
combat in Vietnam with recurrent nightmares," those reports 
are inadequate to satisfy the requirements for service 
connection for PTSD.  A diagnosis of PTSD, related to 
service, based upon an examination which relied on an 
unverified history, is inadequate.  Cohen, 10 Vet. App. at 
140; West v. Brown, 7 Vet. App. 70, 77 (1994).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.

The January 1997 VA psychiatric examination report also 
contains a diagnosis of depression, which is stated to be 
associated with the veteran's PTSD diagnosis, and a January 
1994 VA psychiatric examination report also contains a 
diagnosis of a dysthymic disorder, depression with anxiety.  
The veteran's initial claim was for service connection for a 
chronic nervous condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, such as a psychosis, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

The veteran's service medical records, including his May 1968 
separation physical examination report, contain no evidence 
of any psychiatric disability, including depression, a 
dysthymic disorder, depression with anxiety, or a nervous 
condition.  No medical evidence has been submitted showing 
that any disease subject to presumptive service connection, 
including a psychosis, was manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

In this case, the only medical evidence relating any 
depression, a dysthymic disorder, depression with anxiety, or 
a chronic nervous condition to the veteran's active duty 
service rely on a history reported by the veteran, which 
history concerns combat or events related to combat which, as 
noted above, have not been corroborated.  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
[interpreting 38 C.F.R. § 3.303(d)]; see also Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993) [citing Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992)].  In such instances, 
however, a grant of service connection is warranted only when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
Thus, given the unsupported nature of the examiners' medical 
opinions regarding the etiology of the veteran's depression, 
dysthymia, anxiety, or nervous condition, the Board finds 
that such opinions are of little probative value as to the 
issue of service connection.  See Hayes v. Brown, 5 Vet. 
App. 60, 68-99 (1993) ("It is the responsibility of the BVA 
... to assess the credibility and weight to be given the 
evidence ...") (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) and Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992)); Reonal v. Brown, 5 Vet. App. 458, 460-61 (an opinion 
based on an inaccurate factual premise has no probative 
value).

Because the veteran's reported history conflicts with his 
service personnel and medical records, the Board's rejection 
of the doctors' opinions, which were based on a history 
related by the veteran, is justified.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  As the Board has found the 
preponderance of the evidence to be against both the 
veteran's claim for PTSD and for an acquired psychiatric 
disorder other than PTSD, the reasonable doubt rule of 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).

The Board notes the representative's contentions, in the 
October 1999 Informal Hearing Presentation, that the veteran, 
pursuant to Suozzi v. Brown, 10 Vet. App. 307 (1997), does 
not have to have all his claimed stressors verified, but only 
has to "demonstrate the claimed stressors are consistent 
with his term of duty."  The facts in Suozzi, however, are 
distinctly different from those in this veteran's case.  As 
noted in that case, "there must be competent evidence of 
record as to the second PTSD element: corroboration that the 
asserted in-service stressor(s) actually occurred."  Suozzi, 
10 Vet. App. at 310.  In Suozzi, the veteran presented 
evidence, in the form of morning reports, medical reports, 
and a radio log, which documented and verified the occurrence 
of his claimed stressors, and his reaction to them, and 
logically placed him at the site of these events.  In the 
present case, there is no such evidence.  There is no 
credible supporting evidence of the veteran being in convoys 
that were hit by ambushes or small arms or rocket or mortar 
attacks, or running over mines, nor of a South Vietnamese 
soldier pointing a gun at his head, nor of any of his units' 
personnel being killed by an earthmover, nor of any of his 
units' personnel being injured by a booby trap and a grenade.  
Also, in the present case, the veteran has reported he did 
not actually witness some of these events.  Thus, in this 
veteran's case, none of the events claimed by the veteran 
have been verified, nor does the evidence establish that the 
veteran was present and either participated in or witnessed 
combat events.  Accordingly, Suozzi is not applicable in this 
case.

II.  Service connection for a skin disorder, to include 
chloracne, as due to exposure to herbicides (Agent Orange)

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.307 (a)(6) (1999), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, 
these regulations provide that a veteran with service in 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent if that veteran has a disease that is 
listed in those sections, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).  

The veteran's service records show, and the Board concedes, 
that the veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  However, for the presumption of exposure to herbicides 
in Vietnam to attach, there must be a showing that the 
veteran has been diagnosed with a disease referenced in 
either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168-69 (1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma [see 38 C.F.R. § 3.313(b)], acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the period 
shown above is not warranted for any condition for which he 
has not specifically determined a presumption is warranted.  
See Notice, 59 Fed. Reg. 341 (1994).

The Secretary has also determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, is not warranted 
for hepatobiliary cancers, nasal/nasopharyngeal cancer, bone 
cancer, female reproductive cancers, breast cancer, renal 
cancer, testicular cancer, leukemia, abnormal sperm 
parameters and infertility, cognitive and neuropsychiatric 
disorders, motor/coordination dysfunction, chronic peripheral 
nervous system disorders, metabolic and digestive disorders, 
immune system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, gastrointestinal tumors, bladder cancer, brain 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See 61 Fed. Reg., No. 154, 41442-
41449 (1996).  By a notice published on November 2, 1999, 
after consideration of new scientific studies published since 
the publication of the above notice, and updates of 
scientific studies previously reviewed, the Secretary 
confirmed that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, is not warranted for those diseases.  See 64 Fed. Reg., 
No. 211, 59232-59243 (1999).

38 U.S.C.A. § 1116(a)(2)(C) and 38 C.F.R. § 3.307(a)(6) 
provide that chloracne or other acneform disease consistent 
with chloracne must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  In the present case, there 
is no medical evidence of record which indicates the veteran 
was diagnosed with chloracne or any other acneform disease 
consistent with chloracne either during his tour of duty in 
Vietnam or within the one year period beginning January 10, 
1972, much less that chloracne or any other acneform disease 
consistent with chloracne became manifest to a degree of 10 
percent or more within that period.  His service medical 
records, including his November 1971 separation physical 
examination report, reveal no evidence of any skin disorder, 
nor did he report a history of any skin disorder on his 
November 1971 medical history report.

As there is no medical evidence of record indicating the 
veteran was diagnosed with chloracne or other acneform 
disease consistent with chloracne within the one year period 
beginning January 10, 1972, the veteran's claim for 
presumptive service connection for these conditions, 
secondary to exposure to Agent Orange, must be denied as not 
well grounded.  Without the benefit of presumptive service 
connection, the veteran is obligated to submit an otherwise 
well-grounded claim.  See Darby v. Brown, 10 Vet. App. 243, 
246 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

With regard to a claim for service connection for a skin 
disorder on a direct basis, the initial question which must 
be answered is whether the veteran has presented a well 
grounded claim.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As noted above, the veteran's service medical records, 
including his November 1971 separation physical examination 
report, reveal no evidence of any skin disorder, nor did he 
report a history of any skin disorder on his November 1971 
medical history report.

The Court has held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza (as to exposure to herbicides) where the veteran has 
not developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  See McCartt, 12 Vet. 
App. at 168.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a) was diagnosed or manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

Private and VA medical evidence from 1980 through October 
1998 has been thoroughly reviewed.  There is no medical 
evidence whatsoever of record of any current skin disorder, 
and there is no medical opinion of record which relates any 
skin disorder with the veteran's active duty service, or any 
incident of that service, including exposure to herbicides 
(Agent Orange).

Indeed, the only evidence of record which contends that the 
veteran has a skin condition, or chloracne, or another 
acneform disease consistent with chloracne, and that the 
condition is the result of an inservice injury or disease, or 
exposure to herbicides (Agent Orange) are the veteran's own 
statements during his December 1993 personal hearing and in 
the various documents he has submitted while advancing his 
claim.  However well-intentioned those statements may be, the 
Board notes the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis or etiology of a skin 
condition; such determinations require specialized knowledge 
or training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where, as here, the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible is required in order for the claim to 
be well grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

In reaching this decision the Board acknowledges the veteran 
has testified that VA physicians told him that he had a skin 
condition, and that it was due to exposure to herbicides 
(Agent Orange) in Vietnam.  The Court has addressed the 
question of whether a lay person's written statement about 
what a doctor told him can constitute the medical evidence of 
causation/etiology of a current disability during service 
that is generally necessary in order for a claim to be well 
grounded.  The Court held that it cannot.  These statements, 
"filtered as (they are) through a layman's sensibilities, of 
what a doctor purportedly said (are) simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A 
layperson's account of what a physician may or may not have 
diagnosed is insufficient to render a claim well grounded.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Hence, 
his testimony cannot serve as a predicate for finding the 
veteran's claim well grounded.

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a current disability and medical evidence of a 
nexus between an inservice injury or disease and that 
disability, in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for a skin condition, to include 
chloracne, must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.

Service connection for a skin disorder, to include chloracne, 
as due to exposure to herbicides (Agent Orange), is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

